JS44 (Rev. 1/16 NDGAYE SSE 1:19-cv-03652-ELRy Recep eRn Gai¢d 08/13/19 Page 1 of 2

The JS44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form is required for the use of the Clerk of Court for the purpose of initiating the civil docket record. (SEE INSTRUCTIONS ATTACHED)

 

 

I. (a) PLAINTIFF(S) DEFENDANT(S)
AARON’S, INC. MKW INVESTMENTS, INC., MKW II
INVESTMENTS, LLC, KEVIN WELKER, and
SUSAN WELKER
(b) COUNTY OF RESIDENCE OF FIRST LISTED COUNTY OF RESIDENCE OF FIRST LISTED
PLAINTIFF Cobb DEFENDANT
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF

 

 

 

LAND INVOLVED
(c) ATTORNEYS (FIRM NAME, ADDRESS, TELEPHONE NUMBER, AND ATTORNEYS (IF KNOWN)
E-MAIL ADDRESS)

John P. Jett Kevin J. Dolley, Esq.

Kilpatrick Townsend & Stockton LLP Mark J. Obermeyer, Esq.

1100 Peachtree Street, Suite 2800 LAW OFFICES OF KEVIN J. DOLLEY, LLC
(404) 815-6500 2726 S. Brentwood Blvd.
jjett@kilpatricktownsend.com St. Louis, MO 63144
II. BASIS OF JURISDICTION II. CITIZENSHIP OF PRINCIPAL PARTIES

(PLACE AN “X" IN ONE BOX ONLY) (PLACE AN “X" IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)

(FOR DIVERSITY CASES ONLY)
PLF DEF PLF DEF
[ | 1 U.S. GOVERNMENT [ | 3 FEDERAL QUESTION [_} [ ] CITIZEN OF THIS STATE ml 4 [ ] 4 INCORPORATED OR PRINCIPAL
PLAINTIFF (U.S. GOVERNMENT NOT A PARTY) PLACE OF BUSINESS IN THIS STATE
[ ] 2 U.S. GOVERNMENT | 4 DIVERSITY [_ } CITIZEN OF ANOTHER STATE [ ] 5 [ ] 5 INCORPORATED AND PRINCIPAL
DEFENDANT (INDICATE CITIZENSHIP OF PARTIES PLACE OF BUSINESS IN ANOTHER

am:
IN ITEM IIT) STATE
3 [_} CITIZEN OR SUBJECT OF A J [|
6 6

FOREIGN COUNTRY FOREIGN NATION

 

IV. ORIGIN (PLACE AN “X “IN ONE BOX ONLY)

TRANSFERRED FROM APPEAL TO DISTRICT JUDGE
i: ORIGINAL Lh REMOVED FROM CL]; REMANDED rrom [Js REINSTATED OR Ls ANOTHER DISTRICT C] 6 MULTIDISTRICT C] 7 FROM MAGISTRATE JUDGE
PROCEEDING STATE COURT APPELLATE COUR REOPENED (Specify District) LITIGATION JUDGMENT

 

V. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE - DO NOT CITE
JURISDICTIONAL STATUTES UNLESS DIVERSITY)

This Court has subject matter jurisdiction under 28 U.S.C. § 1332 and jurisdiction to issue a

declaratory judgment under 28 U.S.C. § 2201. Plaintiff seeks a declaratory judgment based on a
notice of disputes under a franchise agreement between the parties.

(IF COMPLEX, CHECK REASON BELOW)

[ ] 1. Unusually large number of parties. [ ] 6. Problems locating or preserving evidence

[ ] 2. Unusually large number of claims or defenses. [ ] 7. Pending parallel investigations or actions by government.
[ ] 3. Factual issues are exceptionally complex [ ] 8. Multiple use of experts.

[ | 4, Greater than normal volume of evidence. [| 9. Need for discovery outside United States boundaries.
[] 5. Extended discovery period is needed. [] 10. Existence of highly technical issues and proof.

 

CONTINUED ON REVERSE

FOR OFFICE USE ONLY
RECEIPT # AMOUNT $ APPLYING IFP MAG, JUDGE (IFP)
JUDGE MAG. JUDGE. NATURE OF SUIT. CAUSE OF ACTION

(Referral)
VIL. NATURE OF S61F F2GX5 938

CONTRACT - "0" MONTHS DISCOVERY TRACK

NE BOX ONLY)

CIVIL RIGHTS - "4" MONTHS DISCOVERY TRACK

347 Document 1-6 Filed 08/13/19 Page 2 of 2

SOCIAL SECURITY - "0" MONTHS DISCOVERY

 

(01150 RECOVERY OF OVERPAYMENT &
ENFORCEMENT OF JUDGMENT

(21152 RECOVERY OF DEFAULTED STUDENT
LOANS (Excl. Veterans)

153 RECOVERY OF OVERPAYMENT OF
VETERAN'S BENEFITS

CONTRACT - "4" MONTHS DISCOVERY TRACK
(21110 INSURANCE
(120 MARINE
(2130 MILLER ACT
(2140 NEGOTIABLE INSTRUMENT
(isi MEDICARE ACT
(160 STOCKHOLDERS’ SUITS
(1190 OTHER CONTRACT
oO 195 CONTRACT PRODUCT LIABILITY
M196 FRANCHISE

 

REAL PROPERTY - "4" MONTHS DISCOVERY
TRACK

(2210 LAND CONDEMNATION

(£1220 FORECLOSURE

(21230 RENT LEASE & EJECTMENT

(21240 ToRTS TO LAND

(2245 TORT PRODUCT LIABILITY

(21290 ALL OTHER REAL PROPERTY

 

 

TORTS - PERSONAL INJURY - "4" MONTHS
DISCOVERY TRACK

(2310 AIRPLANE

Osis AIRPLANE PRODUCT LIABILITY

(320 ASSAULT, LIBEL & SLANDER

(21330 FEDERAL EMPLOYERS’ LIABILITY

(2340 MARINE

(2345 MARINE PRODUCT LIABILITY

(21350 MOTOR VEHICLE

(355 MOTOR VEHICLE PRODUCT LIABILITY

(21360 OTHER PERSONAL INJURY

C362 PERSONAL INJURY - MEDICAL
MALPRACTICE

C365 PERSONAL INJURY - PRODUCT LIABILITY

(2367 PERSONAL INJURY - HEALTH CARE!
PHARMACEUTICAL PRODUCT LIABILITY

C368 ASBESTOS PERSONAL INJURY PRODUCT
LIABILITY

 

TORTS - PERSONAL PROPERTY - "4" MONTHS
DISCOVERY TRACK
(2370 OTHER FRAUD
(2137! TRUTH IN LENDING
(21380 OTHER PERSONAL PROPERTY DAMAGE
(2385 PROPERTY DAMAGE PRODUCT LIABILITY

 

BANKRUPTCY - "0" MONTHS DISCOVERY TRACK

 

(1422 APPEAL 28 USC 158
(423 WITHDRAWAL 28 USC 157

 

(441 VOTING

(442 EMPLOYMENT

(2443 HOUSING) ACCOMMODATIONS

(444 WELFARE

C440 OTHER CIVIL RIGHTS
445 AMERICANS with DISABILITIES - Employment
446 AMERICANS with DISABILITIES - Other

(448 EDUCATION

IMMIGRATION - "0" MONTHS DISCOVERY TRACK
(21462 NATURALIZATION APPLICATION
(21465 OTHER IMMIGRATION ACTIONS

PRISONER PETITIONS - "0" MONTHS DISCOVERY
TRACK
463 HABEAS CORPUS- Alien Detainee
(510 MOTIONS TO VACATE SENTENCE
(21530 HABEAS CORPUS
(535 HABEAS CORPUS DEATH PENALTY
(540 MANDAMUS & OTHER
Cs50 CIVIL RIGHTS - Filed Pro se
(21555 PRISON CONDITION(S) - Filed Pro se
Cs60 CIVIL DETAINEE: CONDITIONS OF
CONFINEMENT

 

PRISONER PETITIONS - "4" MONTHS DISCOVERY
TRACK

(21550 CIVIL RIGHTS - Filed by Counsel

[21555 PRISON CONDITION(S) - Filed by Counsel

 

FORFEITURE/PENALTY - "4" MONTHS DISCOVERY
TRACK
(1625 DRUG RELATED SEIZURE OF PROPERTY
21 USC 881
(1690 OTHER

 

 

LABOR -"4" MONTHS DISCOVERY TRACK
(21710 FAIR LABOR STANDARDS ACT
(21720 LABOR/MGMT, RELATIONS
(2]740 RAILWAY LABOR ACT
(21751 FAMILY and MEDICAL LEAVE ACT

790 OTHER LABOR LITIGATION
791 EMPL. RET, INC. SECURITY ACT

 

PROPERTY RIGHTS - "4" MONTHS DISCOVERY TRACK
=a COPYRIGHTS
840 TRADEMARK

PROPERTY RIGHTS - "8" MONTHS DISCOVERY TRACK
(830 PATENT

 

 

TRACK
C861 HA (1395f)
862 BLACK LUNG (923)
Bs DIWC (405(2))
863 DIWW (405(2))
(2)se4 ssip TITLE XVI
L)s6s rs (405(2))

FEDERAL TAX SUITS - "4" MONTHS DISCOVERY
TRACK

CJs70 TAXES (U.S. Plaintiff or Defendant)

[J871 IRS - THIRD PARTY 26 USC 7609

 

OTHER STATUTES - "4" MONTHS DISCOVERY
TRACK

 

375 FALSE CLAIMS ACT
fas76 QUI TAM 31 USC 3729%(a)
400 STATE REAPPORTIONMENT
430 BANKS AND BANKING
450 COMMERCE/ICC RATES/ETC,
(460 DEPORTATION
(470 RACKETEER INFLUENCED AND CORRUPT
ORGANIZATIONS
(21480 CONSUMER CREDIT
(71490 CABLE/SATELLITE TV
(2) 890 OTHER STATUTORY ACTIONS
(2189! AGRICULTURAL ACTS
(21893 ENVIRONMENTAL MATTERS
[1895 FREEDOM OF INFORMATION ACT
(299 ADMINISTRATIVE PROCEDURES ACT /
REVIEW OR APPEAL OF AGENCY DECISION
(21950 CONSTITUTIONALITY OF STATE STATUTES

OTHER STATUTES - "8" MONTHS DISCOVERY
TRACK

(21410 ANTITRUST

[1 850 SECURITIES / COMMODITIES / EXCHANGE

 

 

OTHER STATUTES - “0" MONTHS DISCOVERY
TRACK

(1) 896 ARBITRATION
(Confirm / Vacate / Order / Modify)

 

 

* PLEASE NOTE DISCOVERY
TRACK FOR EACH CASE TYPE.
SEE LOCAL RULE 26.3

 

VIL. REQUESTED IN COMPLAINT:

CHECK IF CLASS ACTION UNDER F.R.Civ.P. 23

JURY DEMAND LIves

DEMAND $

NO (CHECK YES ONLY IF DEMANDED IN COMPLAINT)

 

 

VIII. RELATED/REFILED CASE(S) IF ANY

JUDGE Eleanor Ross

 

DOCKET NO,116-0V-0136ELR

CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES: (CHECK APPROPRIATE BOX)

J
2.

PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.

Ds. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
Cs. APPEALS ARISING OUT OF THE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DECIDED BY THE SAME

oO BANKRUPTCY JUDGE.
5

Lic.

 

Ch. EIT

REPETITIVE CASES FILED BY PRO SE LITIGANTS.

  

HER SAME OR ALL_OF THE PARTIES AND ISSUES IN THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO.
DISMISSED. This case ] 1s [7] 18 NOT (check one box) SUBSTANTIALLY THE SAME CASE.

 

/s/ Ava J. Conger

August 13, 2019

 

SIGNATURE OF ATTORNEY OF RECORD

DATE
